Citation Nr: 1638819	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-26 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine degenerative changes at L3 prior to February 8, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that awarded service connection for degenerative disc disease of the cervical spine at C5-6, with degenerative changes at L3.  A September 2008 rating decision later awarded a 10 percent rating for degenerative changes at L3, separate from the rating assigned for the service-connected cervical spine disability.  The Veteran disagreed with the rating assigned.  

This issue was previously remanded by the Board in October 2014 for additional development.  In September 2015, the Board denied the claim of entitlement to an initial increased rating for the service-connected lumbar spine disability.  The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted the parties' joint motion for partial remand, vacating the Board's decision with respect to the issue of entitlement to an initial increased rating for the service-connected lumbar spine disability, and remanded the appeal for further action consistent with the joint motion.  The Veteran's claim now returns to the Board for compliance with the instructions in the March 2016 joint motion for partial remand.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents his from working.  In this case, the record raises a TDIU issue.  See, e.g., July 2016 TDIU assessment and August 2016 brief from the Veteran's representative (indicating that the Veteran's service-connected lumbar spine disability impacts his ability to work).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a (2015), which considers the Veteran's limitation of motion in determining the appropriate disability ratings.  The Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  

The Veteran was last afforded VA examinations for his lumbar spine disability in July 2006 and February 2012.  In the March 2016 joint motion for partial remand, the Court found that the July 2006 and February 2012 VA examiners did not adequately address the Mitchell or DeLuca requirements.  

Moreover, evidence recently added to the file indicates that the Veteran's lumbar spine symptomatology may have worsened.  For example, in a July 2016 TDIU assessment, the Veteran reported that he spent 20 percent of his "awake" time lying down due to back pain.  He reported that he could not sit for longer than an hour before having to get up to relieve the pressure in his back.  He also reported that he was unable to stand or walk for more than twenty minutes before needing to sit down.  

In light of the foregoing findings in the joint motion for partial remand and the evidence indicating that the Veteran's disability may have worsened, a new VA examination is necessary to clarify the current severity of the service-connected lumbar spine disability.

Additionally, in his VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, dated in June 2016, the Veteran reported treatment in the past 12 months at the Indianapolis VA Medical Center (VAMC) and the Terre Haute VA Outpatient Clinic.  The Veteran noted that he received treatment at these facilities three to four times a year.  As there are no VA treatment records associated with the file after 2012, and the Veteran has indicated regular treatment for his service-connected lumbar spine disability, the AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claim, to include any outstanding records from the Indianapolis VAMC and the Terre Haute VA Outpatient Clinic.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

TDIU

With respect to the Veteran's assertion that he is unable to work due to his claimed service-connected lumbar spine disability, the Board concludes that further development and adjudication of the Veteran's claim for an initial increased rating for the service-connected lumbar spine disability may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

The Board notes further that the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action 
	required is fully complied with and satisfied with 
	respect to the issue of entitlement to a TDIU rating 
	pursuant to 38 C.F.R. § 4.16.  

2.  Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records from the Indianapolis VAMC dated from February 2012 to the present and from the Terre Haute VA Outpatient Clinic.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above records are secured and associated 
with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine degenerative changes at L3.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

	The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over any 12-month period on appeal.

	The examiner should discuss any neurological abnormalities, to include erectile dysfunction, bowel/bladder impairment, and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  

	The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  

	The examiner should indicate the occupational effects caused by his service-connected lumbar spine disability.

A rationale should accompany any opinion provided.

4.  Upon completion of the foregoing, readjudicate the 
	Veteran's claims, to include entitlement to TDIU.  If 
	any benefit sought on appeal remains denied, provide 
	the Veteran and his representative with a supplemental 
	statement of the case and the opportunity to respond 
	thereto.  Thereafter, the case should be returned to the 
	Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




